Citation Nr: 1510741	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  12-07 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with alcohol abuse.


REPRESENTATION

Appellant represented by:	David F. Bander, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1971 to January 1973.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Providence, Rhode Island Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for anxiety disorder, rated 0 percent, effective July 29, 2010 (the date of claim), and 10 percent from June 9, 2011 (the date of a private medical report).  In August 2013, a videoconference hearing was held before the undersigned; a transcript is associated with the record.  In May 2014 and October 2014, the case was remanded for further development.  A July 2014 rating decision increased the rating for the service-connected psychiatric disability (recharacterized as PTSD with alcohol use) to 30 percent, effective July 30, 2013, and to 50 percent, effective July 21, 2014.  A November 2014 rating decision increased the rating for PTSD to 50 percent, also effective July 29, 2010.  The issue is characterized to reflect the current diagnosis, and that a 50 percent rating is assigned throughout.   


FINDING OF FACT

Throughout, the Veteran's PTSD with alcohol abuse is shown to have been productive of a disability picture best characterized as approximating occupational and social impairment with reduced reliability and productivity, and difficulty in establishing and maintaining effective relationships; occupational and social impairment with deficiencies in most areas due to such symptoms as obsessional rituals that interfere with routine activities, illogical or obscure speech, near-continuous panic or depression affecting the ability to function independently and appropriately, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, or any other symptoms of similar gravity is not shown.





CONCLUSION OF LAW

A rating in excess of 50 percent for PTSD with alcohol abuse is not warranted. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (Code) 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as the September 2012 rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice served its purpose and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A May 2013 statement of the case (properly) provided notice on the downstream issue of entitlement to an increased initial rating.  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the videoconference hearing in August 2013, the undersigned explained how ratings for psychiatric disabilities are determined.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

The Veteran's pertinent VA and private treatment records have been secured.  The RO arranged for VA psychiatric examinations in November 2010 and June 2012, and pursuant to the Board's remands, in July 2014, with an addendum opinion in October 2014.  The Board finds that the examinations and opinion, cumulatively, are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The RO has substantially complied with the May 2014 and October 2014 remand instructions.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In a claim for an increased initial rating, consideration must include whether "staged" increased ratings (different ratings for distinct periods of time based on the facts found) may be appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating the level of disability of a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130. 

PTSD is rated under the criteria in 38 C.F.R. § 4.130, Code 9411.  Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment from PTSD under 38 C.F.R. § 4.130 is not restricted to the symptoms listed in Code 9411 (and the General Rating Formula for Mental Disorders).  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment. 

The Veteran's PTSD is rated 50 percent under Code 9411.  A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Code 9411.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV at 32.  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

The relevant evidence in this case consists mainly of VA and private examination reports.  The Veteran underwent VA examinations in November 2010 and June 2012, on which occasions he was assigned GAF scores of 70 and 65, respectively.  The July 2014 VA examination, Vet Center treatment reports, and private reports did not include GAF scores.  The GAF scores that are shown reflect only mild symptoms and impairment due to the psychiatric disability.  However, the assignment of a disability rating requires evaluation of all the evidence, and an examiner's classification of the level of a psychiatric impairment, by words or by a GAF score, is not of itself dispositive of the percentage disability rating to be assigned.  38 C.F.R. § 4.126.  The analysis below is made with consideration of the foregoing.

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

July 2010 Vet Center treatment records note that the Veteran reported some nightmares, difficulty sleeping, and intrusive memories from time to time.  He stated he was unable to hold in his emotions, including anger and sadness. He felt hypervigilant most of the time.  He was divorced but lived above the garage of the family home. He drank six to 12 beers per night.  On one occasion, he referred to his alter ego and described him as the "fun one who makes people laugh"; he was concerned that this would make him sound crazy.

In an August 2010 statement, the Veteran's readjustment counseling therapist reported that since July 2010 he had been seen at the Boston Vet Center, where he reported occasionally thinking about his experiences upon returning from Vietnam. Since beginning treatment, he thought about his experiences almost daily.  He reported difficulty sleeping and nightmares one to two times per year.  He avoided talking about his experiences, watching war movies, and attending firework displays.  He reported a general feeling of detachment and estrangement from others and felt numb and disconnected from his feelings, especially when his wife divorced him and when his father died.  His rage made him afraid and he avoided getting into fights for fear of hurting someone; his impulse control problems showed during periods of irritability.  He had difficulty concentrating, was hypervigilant, and had an exaggerated startle response.  He reported suicidal ideation and near continuous depression.  The therapist opined that the Veteran was unable to adapt to stressful circumstances or to establish and maintain effective personal and work relationships, as evidenced by the fact that he held over 10 jobs since service.  Chronic PTSD was diagnosed.

On November 2010 VA PTSD examination, the examiner noted the Veteran had no previous psychiatric hospitalizations or psychiatric outpatient care, and no current treatment (other than five or six Vet Center sessions during the summer of 2010).  He reported he spent his winters in Maine and had visitors there.  He described himself as "pretty handy" and was self-employed as an exterminator.  He stated that he worked for himself because he did not like taking orders from others and because the money was good.  He reported getting into one to two arguments in 30 years.  His wife divorced him after 28 years of marriage. He lived over her garage and they still "[saw] each other" romantically off and on.  The family still came together for Thanksgiving.  He saw one of his daughters every other day and spoke to his other daughter once every two weeks.  He had regular interactions with family and friends.  He also reported drinking an average of 65 beers per week.  He denied irritability and reported mild hypervigilance without interference.  He avoided crowds.  He also reported difficulty sleeping.

On mental status examination, the Veteran's affect was bright and he demonstrated a sense of humor. He denied impairment of thought process or communication, delusions, hallucinations, or current suicidal thoughts, ideation, plans, or intent.  He reported past suicidal ideation but attributed that to a "passing thought."  He was able to maintain personal hygiene and basic activities of daily living, was oriented to person, place, and time, and his behavior was appropriate.  He demonstrated no memory loss or impairment and denied panic attacks. He denied depression, depressed mood, or anxiety, and stated that he tried to be in a good mood all the time.  His sleep impairment was attributed to extensive alcohol use.  The only diagnosis was alcohol abuse unrelated to service.  A GAF score of 70 was assigned.

According to a June 2011 statement from a private licensed clinical psychologist, the Veteran reported difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  These symptoms were described as occurring frequently to constantly and were rated as severely to very severely disabling.  He also frequently experienced intrusive recollections of the event, including feeling as if the event were recurring, dreaming of the event, and experiencing emotional distress and physical response at exposure to internal or external cues that are reminders of the event.  The symptoms were considered moderately to extremely distressing.  The Veteran avoided thoughts, feelings, conversations, activities, situations, or people associated with or reminders of his service; could not recall important aspects of service; had a loss of interest and decreased participation in significant activities; felt emotionally distant and detached from others; and had restricted emotions and a sense of foreshortened future.  These symptoms occurred frequently to constantly and were rated as severe to severely distressing.  

The Veteran stated that these symptoms caused his divorce because his restricted emotions led to an inability to have loving feelings; additionally, his emotional numbness prevented him from appropriately grieving when his father died.  He also stated that these symptoms caused him to become withdrawn and isolated because he was unable to have friends and remained a loner.  He blamed his job instability on his difficulty in accepting authority or supervision and on his angry, irritable outbursts.  He used alcohol as a means of self-medication.

The private psychologist diagnosed PTSD and opined that it should be rated 50 percent based on symptoms shown.  He noted that the Veteran was "very fortunate" to be self-employed because he would have significant occupational impairment working for others.  Additionally, the psychologist noted that the Veteran has become withdrawn and isolated from others.

On June 2012 VA PTSD examination, the Veteran reported that he had become more isolated from friends and family since his November 2010 VA PTSD examination.  He was then speaking to his youngest daughter once a month and infrequently speaking to his other daughter.  He had not seen his friend in over a year but still visited with his brother-in-law while spending his winters in Maine.  He reported a lack of motivation to engage in recreational activities, including hunting and fishing, and reported no longer being motivated or excited about his work.  He experienced panic attacks three to four times a year and nightmares once or twice a year.  He dreamt about friends and colleagues he lost over the years.  He felt anxious in enclosed spaces and anger when watching war movies; he also reported hypervigilance and problems sleeping.  Additional symptoms included anxiety, suspiciousness, and mild memory loss.

The examiner noted mild hypervigilance, hyperstartle behavior, infrequent nightmares, and panic attacks.  She opined that his symptoms cause occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  She acknowledged that the Veteran's drinking pattern could be making him less aware of his symptoms.  She also noted significant sleep interference related to alcohol abuse.  The diagnosis was anxiety disorder not otherwise specified with features of PTSD and alcohol abuse.  A GAF score of 65 was assigned.
 
At the August 2013 hearing, the Veteran testified that he sleeps two to three hours per night and usually walks around in the middle of the night due to his anxiety.  He testified that he avoided arguments for fear of what he will do in a fight and because of his periods of irrationality and outbursts of anger.  He had one to two friends.  The only family or social functions he attends are Thanksgiving and Christmas.  He also reported that his drinking helps him cope.  The only reason he has managed to maintain his business is because he picks and chooses his clients.  He only comes in contact with people in his employment for 20 to 30 minutes a day.  He avoids fireworks because they remind him of his time in Vietnam.  He also avoids crowds and generally sits with his back to the corner of a room.  He has trouble concentrating and has memory loss.  Regarding work, he testified that he would like to slow his business down.  

At the time of the hearing, staged ratings were assigned for the Veteran's psychiatric disability.  His attorney argued that the Veteran's symptoms are more in line with a 50 percent rating throughout. 

In a June 2014 statement, the Veteran reported frequent nightmares and very poor sleep.  He was thankful for being able to maintain a friendship with his ex-wife and for his part-time, seasonal job as an exterminator.  He reported that he would rather his job be full-time but that "this is impossible based on [his] unpredictable outbursts at people."  He spent most of his time alone because of his unpredictable anger.

On July 2014 VA examination, the Veteran reported that his experience with intrusive thoughts can vary, as some weeks he will experience thoughts two to three times per week and other weeks he can experience them eight to nine times per week.  He experienced nightmares only three times per year.  He became anxious, upset, and angry in response to reminders of his deployment to Vietnam-he avoided war movies and documentaries, crowds, and July 4th celebrations because of the fireworks, and was also uncomfortable with VA appointments because he encountered other veterans/reminders of Vietnam.  He reported having very little interest in any activities.  He felt emotionally disconnected from many, including his daughter and stepdaughter.  He also reported an inability to have pleasant or loving feelings.  He regularly became angry, even over minor frustrations, but was able to control outbursts by walking away from the situation.   He was also easily distracted, hypervigilant, and had an exaggerated startle response.

The Veteran reported that, although he continued to live above the garage of his ex-wife's home, his relationship with her had declined and they no longer went out together.  He saw his daughter and stepdaughter once or twice a month.  When he was not working, he spent his time in Maine where he has a home because he can remain in isolation there.   He has difficulty going out in public to run errands and therefore stocks up at the grocery store so that he only needs to go once a month.

On mental status examination, the Veteran was casually dressed, appropriately groomed, and oriented times three.  He was pleasant, cooperative, and maintained good eye contact throughout the interview.  There was no evidence of a psychosis. He endorsed fleeting experiences of suicidal ideation, when he briefly thought about how to kill himself, but stated that his daughter is a deterrent to carrying out any plan to harm himself. His symptoms included anxiety, chronic sleep impairment, mild memory loss, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  The diagnosis was PTSD; the examiner opined that the Veteran's symptoms are considered to cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner noted that his symptoms are considered to be in the moderate to severe range, indicating a shift in symptoms that were previously considered mild in presentation.

Pursuant to the Board's October 2014 remand, the RO sought a VA medical advisory opinion to (1) address the conflicting opinions offered in August 2010 (by the Veteran's licensed mental health counselor), in June 2011 (by a private clinical psychologist), and on November 2010 and June 2012 VA examinations; and (2) determine whether the assigned GAF scores were consistent with/supported by the symptoms noted on VA examinations.  

The October 2014 VA medical opinion provider noted that the November 2010 and June 2012 VA examinations indicated that his symptoms were mild in presentation while the August 2010 and June 2011 private providers opined that his symptoms were more within the moderate to severe range, finding that his social and occupational functioning was significantly impacted.  The opinion provider further noted that the Veteran's history of having over 10 failed jobs since his discharge was due to his anger and irritability, and difficulty in dealing with authority figures.  He was able to maintain his recent job because he worked by himself and on a limited basis.  In any other context, he would show more difficulty in a typical work setting.  The provider noted that the Veteran's alcohol use could also be a contributing factor to the discrepancies seen in the VA examinations.  Given the consensus among the outside providers, and his own review of the record, the opinion provider opined that it is more likely that the Veteran's symptoms are within the moderate to severe range of severity.

In a November 2014 addendum, the provider noted that the prior VA examiner opined that the Veteran's symptoms were more in the mild range, and therefore assigned scores befitting to that.  That VA examiner failed to note, however, the occupational interferences that were noted in the private reports, which could in turn have influenced the GAF score assigned by resulting in a lower score.  Because the prior VA examiner did not note the occupational interferences, the GAF score she ultimately assigned was "not necessarily inappropriate."  The November 2014 examiner also noted that the Veteran was no longer going out with his ex-wife and was isolating more while spending his winters in Maine.  This affected the examiner's opinion that the Veteran's symptoms were more in the moderate to severe range versus mild as presented in prior exams.

Considering the symptoms of the Veteran's PTSD throughout, the Board finds that the symptoms shown more recently reflect the greatest level of severity of the psychiatric disability, but are still consistent with no more than a 50 percent rating for occupational and social impairment with reduced reliability and productivity.  The symptoms include infrequent panic attacks; isolation from most everyone except for his daughter, stepdaughter, and brother-in-law; emotional withdrawal; difficulty falling and staying asleep; rare nightmares; and reported hypervigilance, exaggerated startle response, mild memory problems, and difficulty concentrating.  

The Veteran's symptoms are not consistent with the types of symptoms associated with the criteria for a 70 percent rating.  While he reported occasional suicidal ideation, he has indicated he did not have intent.  There are no obsessional rituals which interfere with routine activities, speech that is intermittently illogical, obscure, or irrelevant, near-continuous panic or depression that affects the ability to function independently, appropriately, and effectively, spatial disorientation, or neglect of personal appearance and hygiene.  In fact, the Veteran's symptoms only approximate those contemplated by the currently assigned 50 percent rating as he is not shown to have such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty understanding complex demands, or impaired abstract thinking. Panic attacks noted in the past were rare.  None were noted on the more recent examination.  And reduced reliability is not suggested by what is known about the Veteran's occupation,   While he may pick and choose his clients, it is neither shown, nor alleged that his psychiatric disability keeps him from completing satisfactorily the tasks he has been hired to do. 

The Board finds particularly noteworthy that while the Veteran's psychiatric symptoms obviously impact his social and occupational functioning, he nonetheless maintains self-employment.  Although it is of a seasonal nature, there is nothing in the record suggesting he could not be active in such employment year round.  That he wishes to "wind down" his work reflect more a desire for retirement than impaired occupational functioning.

Additionally, while he prefers to be alone, there is no indication that he is unable to establish and maintain effective relationships, as evidenced by his relationships with his daughters and his brother-in-law, and (as he testified at the hearing) with a couple of friends).   Although his relationship with his wife has declined more recently, there is nothing to indicate that their relationship has not remained at least cordial or that the relationship has deteriorated to an inability to maintain a relationship; (he still lives in very close proximity(above the garage) and participates in annual family gatherings such as for Thanksgiving and Christmas.  That they are drifting apart reflects what typically occurs when couples divorce.  Furthermore, there is also nothing in the record to indicate that he is unable to tend to activities of daily living.  The July 2014 VA examiner noted that he was casually dressed, appropriately groomed, and oriented times three.  Notably, while he lives above the garage of the family home, he maintains a separate residence in Maine.

The record reflects that the Veteran is able to communicate with others.  He apparently is able to meet the requirements of his business.  Although he testified that he chooses his clients, the fact remains that they must also choose him, and do so (suggesting a known degree of reliability).  While he has reported fear of losing control when angry, he displays excellent coping skills, as he takes precautionary measures, and avoids such situations.   

Consequently, the Board finds that occupational and social impairment with deficiencies in most areas is simply not shown.  Again, there is no indication or allegation that he is unable to complete occupational tasks that he is hired to perform, to tend to activities of daily living, or to maintain relationships (although he limits the number).  The Board also observes that the Veteran's private psychologist and his attorney have opined and argued, respectively,  that his symptoms are consistent with the 50 percent rating now assigned.

Accordingly, and in light of the above, the Board finds that the Veteran's PTSD does not warrant a rating in excess of 50 percent.  In reaching its decision, the Board has considered the benefit-of-the-doubt rule.  However, the preponderance of the evidence is against a finding that the degree of disability shown warrants a rating in excess of 50 percent.   See 38 C.F.R. § 4.3.  

The record does not suggest that the rating criteria are inadequate for rating the Veteran's PTSD, so as to warrant referral for consideration of an extraschedular rating.  The effects of his disability have been fully considered and are contemplated by the schedular criteria. Thus, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

As the Veteran remains self-employed, the matter of entitlement to a total disability rating based on individual unemployability due to his PTSD is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A rating in excess of 50 percent for posttraumatic stress disorder with alcohol abuse is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


